95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elton E. COLEMAN, Plaintiff-Appellant,v.Hunter RENTZ, Doctor, Director of Medical Services for SCDC;Parker Evatt, Director of Bureau of Prisons, SCDC;  JamesL. Harvey, Regional Administrator;  Linda Dunlap, BRCI, RN;Minnie Williams, RN, Supervisor of Shift;  Doctor Elliott,MD, Unit BRCI, known as Broad River Correctional Unit;  intheir individual and/or official capacity, Defendants-Appellees.
No. 95-8552.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 3, 1996.

Elton E. Coleman, Appellant Pro Se.  Henry Ronald Stanley, Columbia, South Carolina, for Appellees.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Coleman v. Rentz, No. CA-95-658-6-20 (D.S.C. Nov. 28, 1995).  We deny Appellant's motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED